          Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                             CRIMINAL NO.         T9-728

                                                     DATE      FILED:-
CRAIG ALEX LEVIN,                                    VIOLATIONS:
     a/Va 'Alex Loring,n                             18 U.S.C. S 2423(b) (interstate and foreign
     a/k/a "Robert Smith"                            travel for the purpose of engaging in illicit
                                                     sexual conduct with a minor - 9 counts)
                                                     18 U.S.C. $ l59l (sex trafficking of a
                                                     minor - 2 counts)
                                                     18 U.S.C. S 2422(b\ (use of an interstate
                                                     commerce facility to entice a minor to
                                                     engage in sexual activity - I count)
                                                     18 U.S.C. $2252(a)(2), (b)(l) (distribution
                                                     of child pornography - 2 counts)
                                                     18 U.S.C. $ 1470 (transfer of obscene
                                                     material to a minor- l count)
                                                     18 U.S.C. $ 2252(a)(l) (transportation of
                                                     child pornography - I count)
                                                     Notice of forfeiture


                               SUPERSEDING INDICT MENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

       At all times material to this Superseding Indictment:

               1.     Defendant CRAIG ALEX LEVIN, a/k/a "Alex Loring," a/k/a "Robert

Smith," was a United States citizen and resident of the Eastem District of Pennsylvania.

               2.      Facebook, Inc. ("Facebook"), an electronic communications service

provider located in Menlo Park, CA, owned and operated a free-access social networking

website of the same name that could be accessed at http://www.facebook.com. Facebook, using

the Intemet, allowed its users to establish accounts and use their accounts to share written news,

photographs, videos, and other information with other Facebook users, and sometimes with the
           Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 2 of 22




general public.

                  3.    Facebook "Messenger" was an instant messaging feature built into

Facebook to access the Intemet. The application was an instant messaging service that connected

to the Facebook database and allowed Facebook users to connect with each other and send

instant private messages, emojis, photographs, videos, and other functions. The "chats" between

parties using Facebook Messenger were private and could only be viewed by other Facebook

users who were included in the chats.

                  4.    Defendant CRAIG ALEX LEVIN created and operated Facebook

accounts "craig.levin.39" and "alex.loring.984," and through these two accormts accessed and

used Facebook Messenger to communicate with others, including minor children in the

Philippines. Using these accounts, defendant LEVIN met and communicated with minors in the

Philippines for the purpose of enticing them to engage in illicit sexual conduct with him during

his visits to the Philippines.

                  5.    In addition to communicating with minors, defendant CRAIG ALEX

LEVIN used Facebook Messenger,      a   facility in interstate and foreign commerce, to send images

depicting minors engaging in sexually explicit conduct and obscene photographs from his

residence in the Eastem District of Pennsylvania to minors in the Philippines.

                  6.    On at least one occasion, defendant CRAIG ALEX LEVIN traveled from

the Eastem District ofPennsylvania to the Philippines for the purpose ofengaging in     illicit

sexual conduct with minor girls who had not attained the age    of   18.




                                                  2
           Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 3 of 22




               7.      On or about August 29,2016, in the Eastem District of Pennsylvania, the

Philippines and elsewhere, defendant

                                              CRAIG ALEX LE!'IN,
                                               a/k/a "Alex Loring,"
                                              a/k/a "Robert Smith,"

a United States citizen, traveled in interstate and foreign commerce for the purpose   ofengaging

in illicit sexual conduct with   a   minor.

               In violation of Title I 8, United States Code, Sections 2aB$) and (l)'




                                                  J
             Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 4 of 22




                                           COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

                 l.     The allegations in paragraphs I through 6 ofCount One are incorporated

and realleged here.

                 2.     On or about February 12, 2017 , in the Eastem District of Pennsylvania,

the Philippines and elsewhere, defendant

                                      CRAIG ALEX LEVIN,
                                       a/k/a "Alex Loring,"
                                      a/k/a "Robert Smith,"

a   United States citizen, traveled in interstate and foreign commerce for the purpose of engaging

in illicit sexual conduct with a minor.

                 tn violation of Title 18, United States Code, Sections 2423(b) and (f).




                                                   4
           Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 5 of 22




                                         COUNT THREE

THE GRAND JURY FURTHER CIIARGES THAT:

               l       The allegations in paragraphs I through 6 ofCount One are incorporated

and realleged here.

               2.      On or about July 14,2017, in the Eastem District ofPennsylvania, the

Philippines and elsewhere, defendant

                                     CRAIG ALEX LEVIN,
                                      a/Lrla "Alex Loring,"
                                     afl</a "Robert Smith,"

a United States citizen, traveled in interstate and foreigat commerce for the purpose of engaging

in illicit sexual conduct with a mtnor

               In violation of Title 18, United States Code, Sections 2423@) and (t).
           Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 6 of 22




                                          COUNT FOUR

THE GRAND JURY FURTHER CHARGES THAT:

               1.      The allegations in paragraphs 1 through 6 ofCount One are incorporated

and realleged here.

               2.      On or about September 18,2017 , in the Eastem District of Pennsylvania,

the Philippines and elsewhere, defendant

                                      CRAIG ALEX LEVIN,
                                       a/k/a "Alex Loring,"
                                      a/k/a "Robert Smith,"

a United States citizen, traveled in interstate and foreign commerce for the purpose   ofengaging

in illicit sexual conduct with a mrnor.

               In violation of Title 18, United States Code, Sections 2423(b) and (f).




                                                 6
                 Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 7 of 22




                                              COUNT FIVE

THE GRAND JURY FURTHER CHARGES THAT:

                     1.     The allegations in paragraphs 1 through 6 ofCount One are incorporated

and realleged here.

                     2.     On or about November 7, 2017. in the Eastem District of Pennsylvania,

the Philippines and elsewhere, defendant

                                         CRAIG ALEX LEVIN,
                                          a/k/a "Alex Loring,"
                                         a/k/a "Robert Smith,"

a   United States cilizen, traveled in interstate and foreign commerce for the purpose ofengaging

in   illicit   sexual conduct with a minor.

                     In violation of Title 18, United States Code, Sections 2an@) and (f).




                                                      7
            Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 8 of 22




                                            COUNT SIX

TIIE GRAND JURY FURTHER CHARGES THAT:

                 l.     The allegations in paragraphs 1 through 6 ofCount One are incorporated

and realleged here.

                 2.     On or about February 6, 2018, in the Eastem District of Pennsylvania, the

Philippines and elsewhere, defendant

                                      CRAIG ALEX LEVIN,
                                       a/k/a "Alex Loring,"
                                      afl</a "Robert Smith,"

a   United States citizen, traveled in interstate and foreign commerce for the purpose of engaging

in illicit sexual conduct with a minor.

                 In violation of Title 18, United States Code, Sections 2423@) and (0.




                                                  8
             Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 9 of 22




                                          COUNT SEVEN

THE GRANDJURY FURTHER CHARGES THAT:

                 l.     The allegations in paragaphs   I   through 6 ofCount One are incorporated

and realleged here.

                 2.     On or about September 24, 2018, in the Eastem District ofPennsylvania,

the Philippines and elsewhere, defendant

                                      CRAIG ALEX LEVIN,
                                       a/k/a "Alex Loring,"
                                      a/k/a "Robert Smith,"

a   United States citizen, traveled in interstate and foreign commerce for the purpose ofengaging

in illicit sexual conduct with a minor.

                 In violation of Title 18, United States Code, Sections   2aIG)   and   (0.




                                                   9
            Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 10 of 22




                                          COUNT EIGHT

THE GRAND JURY FURTHER CHARGES THAT:

                 1   .   The allegations in paragraphs I through 6 of Count One are incorporated

and realleged here.

                 2.      On or about January 27,2019, in the Eastem District of Pennsylvani4 the

Philippines and elsewhere, defendant

                                      CRAIG ALEX LEVIN,
                                       a/k/a "Alex Loring,"
                                      a/k/a "Robert Smith,"

a   United States citizen, traveled in interstate and foreign commerce with a motivating purpose   of

engaging in illicit sexual conduct with a minor.

                 In violation of Title 18, United States Code, Sections 2423(b) and (f).




                                                   l0
            Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 11 of 22




                                            COUNT NINE

THE GRAND JURY FURTHER CHARGES THAT:

                  l.     The allegations in paragraphs I through 6 ofCount One are incorporated

and realleged here.

                 2.      On or about May 6,2019, in the Eastem District of Pennsylvania, the

Philippines and elsewhere, defendant

                                       CRAIG ALEX LEVIN,
                                        a/k/a "Alex Loring,"
                                       a/k/a "Robert Smith,"

a   United States citizen, traveled in interstate and foreign commerce, that is, the United States, to

the Philippines, with a motivating purpose of engaging in     illicit   sexual conduct with a minor.

                 In violation of Title 18, United States Code, Sections 2a23@) and (0.




                                                   1l
          Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 12 of 22




                                         COI,JNT TEN

THE GRAND JURY FURTHER CHARGES THAT:

               l.     The allegations in para$aphs    I   through 6 ofCount One are incorporated

and realleged here.

               2.     From in or around December 2017 through in or around May 2018, in the

Eastem District of Pennsylvani4 the Philippines and elsewhere, defendant,

                                     CRAIG ALEX LEVIN,
                                      a/k/a "Alex Loring,"
                                     afl</a "Robert Smith,"

did knowingly, in and affecting interstate and foreign commerce, recruit, entice, harbor,

transport, provide, obtain, maintain, solicit, and patronize by any means a person, and attempted

to do so, knowing and in reckless disregard ofthe fact that the person had not attained the age   of

18 years and would be caused to engage in a commercial sex act, and having had a reasonable

opportunity to observe the person.

               In violation of Title 18, United States Code, Sections 1591(aXl), (b)(2), (c), 1594

and 1596(a)(1).




                                                't2
          Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 13 of 22




                                        COUNTELEVEN

THE GRAND JURY TURTIIER CHARGES THAT:

                  l.   The allegations in paragraphs   I   through 6 ofCount One are incorporated

and realleged here.

               2.      In or around October 2018, in the Eastem District of Pennsylvania, the

Philippines and elsewhere, defendant

                                     CRAIG ALEXLEVIN,
                                      a/k/a "Alex Loring,"
                                     a/k/a "Robert Smith,"

did knowingly, in and affecting interstate and foreign commerce, recruit, entice, harbor,

transport, provide, obtain, maintain, solicit, and patronize by any means a person, that is, Minor

5, who is known to the grand   jury, and attempted to do so, knowing and in reckless disregard of

the fact that Minor 5 had not attained the age of 18 years and would be caused to engage in a

commercial sex act, and having had a reasonable opportunity to observe Minor 5.

               In violation of Title 18, United States Code, Sections l59l(a)(1), (b)(2), (c), l59a

and 1596(a)(1).




                                                 l3
              Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 14 of 22




                                              COUNT TWELVE

TIIE GRAND JURY FURTHER CTIARGES TTIAT:

                      l      The allegations in paragraphs    I   through 6 of Count One are incorporated

and realleged here.

                      2.     From in or around April 2019 to in or around May 2019, in the Eastem

District ofPennsylvani4 the Philippines and elsewhere, defendant

                                            CRAIG ALEX LE\TN,
                                             a/k/a "Alex Loring,"
                                            a/k/a "Robert Smith,"

used a     facility   and means of interstate and foreign commerce, that is, the Intemet, to     knowingly

persuade, induce, entice and coerce Minor 3, who had not attained the age            of   18 years and is


known to the grand jury, to engage in prostitution and any sexual activity for which any person

could be charged with a criminal offense, that is, travel in foreign commerce and engaging in

illicit   sexual conduct, in violation of   Title   18, United States Code, Section 2423(c), and

attempted to do so.

                      In violation of Title 18, Unired States Code, Section 2422(b).




                                                        t4
           Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 15 of 22




                                         COUNT THIRTEEN

THE GRAND JURY FURTHER CHARGES THAT:

               l.       The allegations in paragaphs     I   through 6 ofCount One are incorporated

and realleged here.

               2.       On or about April 13,2019. in the Eastern District of Pennsylvania, the

Philippines and elsewhere, defendant

                                        CRAIG ALEX LEVIN,
                                         aMt " Alex Loring,"
                                        a/k/a "Robert Smith,"

knowingly distributed   a   visual depiction using any means and facility of interstate and foreign

commerce, by any means, including by computer, the producing of that visual depiction involved

the use ofa minor engaging in sexually explicit conduct, and the visual depiction was ofsuch

conduct.

               In violation of Title I 8, United States Code, Sections 2252(a)(2), (b)(l).




                                                    t5
            Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 16 of 22




                                         COTINTFOURTEEN

THE GRAI\IDJURY FURTHER CHARGES TTIAT:

                 l.     The allegations in paragraphs 1 through 6 ofCount One are incorporated

and realleged here.

                 2.     On or about April 17,2019, in the Eastem District of Pennsylvania, the

Philippines and elsewhere, defendant

                                        CRAIG ALEX LEVIN,
                                         afl</a "Alex Loring,"
                                        a/k/a "Robert Smith,"

knowingly distributed   a   visual depiction using any means and facility of interstate and foreign

commerce, by any means, including by computer, the producing of that visual depiction involved

the use   ofa minor engaging in sexually explicit conduct,   and the visual depiction was ofsuch

conduct.

                 In violation of Title 18, United States Code, Sections 2252(aX2), (bXl).




                                                   16
           Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 17 of 22




                                             COUNT FIFTEEN

TIIE GRAND JURY FURTHER CHARGES THAT:

                1   .      The allegations in paragraphs I through 6 of Count One are incorporated

and realleged here.

                2.         On or about April9,2019, in the Eastem District of Pennsylvani4 the

Philippines and elsewhere, defendant

                                           CRAIG ALEX LEVIN,
                                            a/k/a "Alex Loring,"
                                           a/k/a "Robert Smith,"

used the Intemet, a     facility   and means of interstate and foreign commerce, to knowingly transfer

obscene matter to an individual, Minor 4, who is known to the grand        jury and had not attained

the age of 16 years, knowing that Minor 4 had not attained the age of 16 years, and attempted to

do so.

         In violation of Title 18, United States Code, Section 1470.




                                                      t7
          Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 18 of 22




                                       COUNT SIXTEEN

THE GRAND JURY FURTHER CHARGES THAT:

               l.     The allegations in paragraphs I through 6 of Count One are incorporated

and realleged here.

               2.     On or about May 6, 2019, in the Eastem District of Pennsylvania, the

Philippines and elsewhere, defendant

                                    CRAIG ALEX LEVIN,
                                     a/k/a "Alex Loring,'
                                    a/k/a "Robert Smith,'

knowingly transported, using means and facility of interstate and foreign commerce and in and

affecting interstate and foreign commerce, an Apple laptop, model 41466, containing visual

depictions that involved the use ofminors engaging in sexually explicit conduct. The production

of these visual depictions involved the use of minors, including prepubescent minors and minors

who had not attained 12 years ofage, engaging in sexually explicit conduct and the visual

depictions were ofminors engaging in sexually explicit conduct.

               ln violation of Title 18, United States Code, Sections 2252(aXl) and (b).




                                                l8
              Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 19 of 22




                                          NOTICE OF F ORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                  1.      As a result ofthe violations of Title 18, United States Code, Sections

1470,1591,1594,2422(b),2423(b), and2252, as set forth in this Superseding Indictment,

defendant

                                            CRAIG ALEX LEVIN,
                                             a/k/a "Alex Loring,"
                                            afl</a "Robert Smith,"

shall forfeit to the United States of America:

                          (a)      any visual depiction, or any   film, videotape, or other matter which

contains any child pomography, which was produced, transported, mailed, shipped, or received

as a result   of such violations   as charged in the Superseding   Indictment;

                          O)       any property, real or personal, constituting or traceable to gross

profits or other proceeds obtained from such violations; and

                          (c)      any property, real or personal, used or intended to be used to

cornmit or to promote the commission of such violations, including, but not limited to:

                                    i.       One Apple MacPro Laptop bearing serial no.
                                             C2FXC5ODDH2G with charger;

                                    ii.      One Samsung cellular phone bearing serial no.
                                             R2IM3O4L4AZ;

                                    Iu.      One Apple laptop computer, model A1466, 8MC2925,
                                             #ClMT99l2H3QF, seized from Craig Alex LEVIN on or
                                             about May 24,2019, by the Philippine National Police;

                                    lv.      One Apple iPhone, serial number unknown, seized from
                                             Craig Alex LEVIN on or about May 24,2019,by rhe
                                             Philippine National Police;

                                             One Kingston, white/purple USB drive, seized from Craig
                                             Alex LEVIN's home, located at 633 Coates Lane, King of

                                                       l9
          Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 20 of 22




                                       Prussia PA, on or about August 5, 2019;

                               vl.     One iMac, bearing serial number         W87l810lWH5, seized
                                       from Craig Alex LEVIN's home, located at 633 Coates
                                       Lane, King of Prussia, PA, on or about August 5, 2019;

                               vll.               l6GB Memory Card, seized from Craig Alex
                                       One Sandisk,
                                       LEVIN's home, located at 633 Coates Lane, King of
                                       Prussia, PA, on or about August 5, 2019;

                               vllt.   One iPhone, model .,{1453, seized from Craig Alex
                                       LEVIN's home, located at 633 Coates Lane, King of
                                       Prussia PA, on or about August 5, 2019;

                               tx.     One Laptop charger, seized from Craig Alex LEVIN's
                                       home, located at 633 Coates Lane, King of Prussia, PA, on
                                       or about August 5, 2019; and

                               x       One Black Palm cellular phone, seized from Craig Alex
                                       LEVIN's home, located at 633 Coates Lane, King of
                                       Prussia, PA, on or about August 5, 2019.

                Ifany ofthe property subject to forfeiture,    as a result   ofany act or omission ofthe

defendant:

                       (a)     cannot be located upon the exercise ofdue diligence;

                       (b)     has been transferred or sold to, or deposited      with,   a   third party;

                       (c)     has been placed beyond the      jurisdiction ofthe Court;

                       (d)     has been substantially diminished in value;       or

                       (e)     has been commingled        with other property which carurot be divided

                               without diffrculty;

it is the intent ofthe United States, pursuant to Title   18, United States Code, Sections 1467        ,2253

and 2428, and   Title 28, United States Code, Section 2461(c), incorporating Title 21, United

States Code, Section 853(p), to seek forfeiture   ofany other property ofthe defendant up to the

value ofthe property subject to forfeiture.


                                                  20
         Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 21 of 22




                All pursuant to Title   18, United States Code, Sections 1467   , 1594(d) and (e),2253

and 2428, and   Title 28, United States Code, Section 2461(c).




                                                                                         N



                z
JENNIFER ARBITTIER
Acting United Stales Attornq)




                                                   2t
Criminal No. l9-728

                UNITED S'I'ATES DISTRICT COURT

             EASTERN DISTRIC't OF PENNSYLVANIA

                         CRIMINAL DIVISION

                 THE UNITED STATES OF AMERICA



                          CRAIG ALEX LEVIN
                a/k/a "Alex Loring," a/k/a "Robert Smith"

                          SUPERSEDING INDICTMENT
                                           Counts
l8 U.S.C. S 2423(b) (interstate & foreign travel for the purpose ofengaging
in illicit sexual conduct with a minor - 9 counts); l8 U.S.C. $ l59l (sex
trafficking of a minor - 2 counts); I 8 U.S.C. S 2422(b) (use of an interstate
commerce facility to entice a minor to engage in sexual activity - I count);
 I 8 U.S.C. $ 2252(a)(2), (b)( I ) (distribution of child pornography - 2
counts); l8 U.S.C. $ 1470 (transfer of obscene material to a minor- I
count); l8 U.S.C. $ 2252(a)(l) (transportation of child pornography - |
count); Notice of forfeiture




                                        l'i)rcmaD


                           this-oy,
           of               A.D. 20
                                                                                 Case 2:19-cr-00728-HB Document 56 Filed 05/06/21 Page 22 of 22




                                         ('lcrl

                           llail.   $




                                        -
